Citation Nr: 9914135	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-45 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than February 26, 
1993, for the grant of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

REMAND

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, dated in August 1994.  That decision denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The denial of service connection was duly appealed.

In a rating decision dated in February 1998 the veteran was 
granted entitlement to service connection for PTSD.  He was 
assigned an effective date for service connection of February 
26, 1993.  The veteran has submitted a notice of disagreement 
with that effective date.  Although the issue of entitlement 
to service connection was properly developed for appellate 
consideration, the issue of an earlier effective date is a 
separate and distinct issue.  Barera v. Brown, 122 F.3d 1030 
(Fed. Cir. 1997); Henderson v. West, 11 Vet. App. 245, 246-7 
(1998).

Because the issue of earlier effective is a separate issue, 
it requires appellate processing in order to insure the 
veteran is provided due process.  This issue therefore must 
be remanded to the RO for the issuance of a statement of the 
case in response to the veteran's notice of disagreement.  
38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. App. 76 
(1998), Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).

The Board notes that although the veteran's initially claimed 
that clear and unmistakable error existed in previous 
decisions at the RO and Board level; he has withdrawn that 
contention with regard to the Board decisions in a statement 
submitted to the Board in May 1999.  To the extent that the 
veteran intends to assert the existence of clear and 
unmistakable error in the August 1984 Board decision and or 
the November 1985 Board reconsideration that denied 
entitlement to service connection for PTSD, he is referred to 
63 Fed. Reg. 7,534 (1999) (to be codified at 38 C.F.R. 
§ 20.1400 et seq.).  These rules, effective in February 1999, 
provide procedures for challenging a prior Board decision 
based on clear and unmistakable error.

Therefore, the issue of an earlier effective date, including 
the allegations of clear and unmistakable error in the 
previous RO adjudications, is remanded for the following 
action:

The RO should issue a statement of the 
case as to the issue of entitlement to an 
earlier effective date for service 
connection for PTSD and for clear and 
unmistakable error.  The veteran and 
representative, should be given the 
opportunity to respond thereto.  Only if 
the veteran files a timely substantive 
appeal should the veteran's claim be 
returned to the Board. 


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



